STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             December 11, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
NANNIE N. PREECE,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0267	 (BOR Appeal No. 2046553)
                   (Claim No. 2009087607)

HEALTH MANAGEMENT ASSOCIATES OF WEST VIRGINIA, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Nannie N. Preece, pro se, appeals the decision of the West Virginia Workers’
Compensation Board of Review. Health Management Associates of West Virginia, Inc., by H.
Dill Battle III, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated February 27, 2012, in
which the Board reversed an October 3, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges reversed the claims administrator’s May 12, 2009,
decision, which rejected Ms. Preece’s claim for workers’ compensation benefits related to her
carpal tunnel syndrome. The Court has carefully reviewed the records, written arguments, and
appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Preece worked as a registered nurse for Health Management Associates of West
Virginia for over twenty years. Her job duties included lifting patients, starting IVs, opening
medication packages and bottles, and moving medical equipment and beds. On October 27,
2008, after presenting with complaints of pain in both hands and wrists, Dr. Gutti performed
electromyogram (EMG) and nerve conduction studies (NCS), which showed bilateral median
nerve entrapment consistent with carpal tunnel syndrome. Ms. Preece was then diagnosed with
bilateral carpal tunnel syndrome by Dr. Pugh who attributed the condition to Ms. Preece’s
                                                1
repetitive use of her hands while moving furniture, lifting patients, and holding patients for
invasive procedures. Ms. Preece filed an application for workers’ compensation benefits based
on Dr. Pugh’s diagnosis. On May 12, 2009, the claims administrator rejected the claim.
Following the rejection, Ms. Preece’s claim was reviewed by Dr. Jin who found that there were
no convincing studies showing the occupation of registered nurse to be a risk factor in
developing carpal tunnel syndrome. Dr. Jin found that Ms. Preece has several non-occupational
risk factors, like her age and weight, to which her carpal tunnel syndrome was more likely
attributable. On March 16, 2010, the Office of Judges reversed the claims administrator’s
decision and held the claim compensable. But the Board of Review remanded the case to the
Office of Judges for a further development of the record. Dr. Bailey then performed an
independent medical evaluation on Ms. Preece and found that her carpal tunnel syndrome was
not related to her occupation. Dr. Bailey found that Ms. Preece’s job duties were not highly
repetitive, highly forceful, and did not involve awkward positioning of the wrist or hands. Dr.
Bailey found that Ms. Preece’s occupation would not put her at a high risk for developing carpal
tunnel syndrome and he pointed to her weight as the cause of her condition. On October 3, 2011,
the Office of Judges reversed the May 12, 2009, decision of the claims administrator and held the
claim compensable for bilateral carpal tunnel syndrome. The Board of Review then reversed the
Order of the Office of Judges and reinstated the claims administrator’s decision on February 27,
2012, leading Ms. Preece to appeal.

        The Office of Judges concluded that Ms. Preece incurred the condition of bilateral carpal
tunnel syndrome in the course of and resulting from her employment. The Office of Judges relied
on the diagnosis and opinion of Dr. Pugh who believed that Ms. Preece’s condition was
occupationally related. The Office of Judges found that Ms. Preece’s job duties involved
sufficient repetitive use of her hands to put her at risk for carpal tunnel syndrome. The Office of
Judges also found that Dr. Pugh’s opinion was more persuasive than the opinions of Dr. Jin and
Dr. Bailey.

       The Board of Review concluded that the Order of the Office of Judges was clearly wrong
in view of the reliable, probative, and substantial evidence of the whole record. The Board of
Review found that Ms. Preece’s job duties did not place her in one of the high-risk categories for
developing carpal tunnel syndrome. The Board of Review also found that there was no causal
connection between Ms. Preece’s carpal tunnel syndrome and her employment.

        We agree with the conclusions of the Board of Review. Ms. Preece has not demonstrated
a causal connection between her carpal tunnel syndrome and her occupation. There is nothing in
the record indicating that Ms. Preece’s duties would place her at a high risk for carpal tunnel
syndrome. There is no evidence that her duties required “awkward wrist positioning, vibratory
tools, significant grip force, and high force of repetitive manual movements.” West Virginia
Code of State Rules § 85-20-41.5 (2006). Ms. Preece’s obesity places her at a high risk for carpal
tunnel syndrome but this factor is not occupationally related. Dr. Pugh’s opinion is not sufficient
to establish a causal connection between her carpal tunnel syndrome and her occupation, given
the detailed reports of Dr. Jin and Dr. Bailey. Ms. Preece has not shown that her condition is
anything more than an ordinary disease of life to which the general public is exposed.

                                                2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: December 11, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman
Justice Menis E. Ketchum




                                                3